TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00203-CR


Luis Acuna, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024193, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than November 10,
2003.  No further extension of time will be granted.
It is ordered October 16, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish